Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/28/2022. Claims 1-9, 11-15 and 19-26 are currently pending. Claims 10 and 16-18 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/579,793, filed 09/23/2019, claims Priority from Provisional Application 62746461, filed 10/16/2018.

Response to Amendment/Remarks/Arguments
Regarding arguments on the rejections under 35 U.S.C. §112(b) against the claims 16-20, the amendment, i.e. cancelation of claims 16-18 and the change of claim 19 dependence on from claim 18 to 13, is sufficient to overcome the previous rejections.
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s amendments accompanied with persuasive arguments are sufficient to overcome previous rejections.
Claim Interpretation-35 USC § 101
Although representative independent claim 1 recites limitations/steps which belong to combination of mental process and mathematical concept grouping for a representative claim 1 such as
“calculating an initial downhole tool location;
identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location;
identifying a rotational time and a position for the downhole tool;
identifying measurement data of the downhole tool;
inputting at least the shape of the borehole, the center trajectory of the downhole tool, the rotational time of the downhole tool, the position of the downhole tool, and the measurement data of the downhole tool into an information fusion for drilling dynamics;
identifying at least one of a whirl of the downhole tool, a vibration of the downhole tool, or a stick-slip of the downhole tool from the information fusion for drilling dynamics;
and identifying one or more borehole condition and a drilling efficiency based at least in part on the whirl of the downhole tool, the vibration of the downhole tool, and/or the stick-slip of the downhole tool”, claims recite the first two limitations/steps 
“taking a synchronous tool face measurement of the downhole tool; taking a synchronous pulse-echo acquisition to estimate a shape of a borehole, wherein one or more transducers transmit an excitation at the same time” as additional elements. 
The recited limitations/steps are not merely generic steps, but specifically ties a practical use of a downhole tool for specific measurements while drilling, thus making claims show the integration of practical application to judicial exception (Step 2A prong 2 test of 2019 PEG Oct update)
Therefore, claims 1-9, 11-15 and 19-26 are patent eligible.
Allowable Subject Matter
	Claims 1-9, 11-15 and 19-26 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 1 and 13, the closest prior art of record, Jarrot (US 20180266239 A1), Hori (US20170115423A1), hereinafter “Hori’ and Benson (US 20160362971 A1), hereinafter ‘Benson’, Dowell (US 5899958), hereinafter ‘Dowell’, Harmer (US20140129148A1), hereinafter ‘Harmer’, either singularly or in combination, fail to anticipate or render obvious the limitation
	“identifying the center trajectory for the downhole tool comprises:
	calculating a least-square error of the synchronous pulse-echo acquisition data;
	minimizing the least-square error:
	and determining an acquisition shift value of the center trajectory for the downhole tool” in combination with other limitations.

Jarrot discloses
	A method for determining motion of a downhole tool and feeding back drilling performance comprising: (method, estimating tool center position, geometry of borehole, tool center is moving over time [abs], estimate the position of the center of mass of a downhole tool, the geometry of the borehole downhole tool center is moving over time, method [0007])
	taking a tool face measurement of the downhole tool; (MWD, measures … orientation of the drilling tool [0028])
	taking a pulse-echo acquisition to estimate a shape of a borehole; (acoustic sensors, pulse echo ultrasonic sensors [0034])
	initializing center trajectory (tool center trajectory D(0) may be initialized, equivalent to an initial downhole tool location D(k-1) used in the first iteration [0047]) and 
	identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location (tool center trajectory [0007, Fig. 4], the probable set of bore hole boundary positions W and probable set of tool center positions D may be iteratively estimated until convergence is achieved [0046], tool center trajectory D(k) , boundary positions at iteration (k) W(k) [0048, eq. 3], W(k), D(k-1) [0047, eq. 2], showing  a center trajectory for the downhole tool is based on the initial downhole tool trajectory D(0), which is equivalent to an initial downhole tool location).
	identifying a rotational time and a position for the downhole tool; (measuring the azimuth of the tool , such as a magnetometer or a rotational speed sensor [0028], measurement M, for each rotation of the tool, Nth rotation of the tool [0044], position at a given point in time [0038], position of downhole tool [0039], positions D [0046])
	Identifying measurement data of the downhole tool; (a set of measurements [0008], the set of measurements used in the systems and methods of this disclosure include a measurement of tool azimuth together with an acoustic measurement. The set of measurements may include other additional measurements ‘e.g., measurements from an accelerometer, gyroscope, and / or strain gauge’ [0023])
	inputting at least the shape of the borehole, the center trajectory of the downhole tool, the rotational time of the downhole tool, the position of the downhole tool, and the measurement data of the downhole tool into an information fusion for drilling dynamics; (measurements of borehole boundary, tool center position, or mud parameter, equivalent to inputs, enable borehole stability monitoring and/or drilling optimization,  Drilling dynamics, equivalent to information fusion for drilling dynamics, identification of shocks, vibration, whirl severity, assess the vibrational state downhole and adjust the drilling parameters accordingly  [0073]; borehole … shape, geometry [0031], measurements at multiple azimuths (e.g., by rotation [0032], positions of … the downhole tool [0040], Nth rotation, a time period that corresponds to less than one to several dozens of rotations of the tool  [0044], equivalent to inputs)
	Identifying at least one of a whirl of the downhole tool, a vibration of the downhole tool, or a stick-slip of the downhole tool from the information fusion for drilling dynamics;
(Identification of shocks, vibration, whirl severity, assess the vibrational state downhole and adjust the drilling parameters accordingly [0073]) and
	identifying one or more borehole condition and a drilling efficiency based at least in part on the whirl of the downhole tool, the vibration of the downhole tool, and/or the stick-slip of the downhole tool (borehole boundary distances and tool center trajectory [claims 12 & 13], enable borehole stability monitoring and/or drilling optimization in real time or improved post-processing in a recorded mode. Drilling dynamics that may be considered in real time may include drilling optimization considerations and/or real-time identification of shocks, vibration, whirl severity [0073]).
However, Jarrot is silent regarding the above allowed limitations.

Hori discloses synchronously taking a tool face measurement of a downhole tool and a pulse-echo acquisition, wherein one or more transducers transmit an excitation at the same time (a downhole imaging using pulse-echo amplitude, recorded using three pulse-echo transducers in an LWD tool with … a magnetometer to orient recorded values to well bore azimuth [0014], Simultaneous firing and echo detection: The tool acquires pulse-echo signals from the transducers simultaneously, starts firing (driving) at the same time [0090], recording … echo amplitude … using the four transducer simultaneously, with azimuth stamps and time stamp [0164, claim 8]), but fails to disclose the above allowed limitations.

Benson discloses an initial downhole tool location in identifying the subsequent path of the tool (first location of the rotary steerable BHA with respect to a target drilling path, create a convergence path from the first location of the rotary steerable BHA [abs, claims 1, 6, 12 and 18]), but fails to disclose the above allowed limitations.

Dowell discloses synchronous measurements (LWD tool, acoustic transducer [abs]; The
processor then encodes the measured amplitude into a digital signal for storage [col 13
line 66 - col 14 line 1], A clock, Such as clock 115, is provided down hole which is
synchronized with the surface clock. Log measurements made downhole are time
stamped with the downhole clock [col 14 line 57-60]), but is silent regarding the above allowed limitations.

Harmer discloses "a borehole drilling condition and a drilling efficiency based at least in
part on the whirl of the downhole tool, the vibration of the downhole tool, and/or the
stick-slip of the downhole tool" (drilling performance, dynamic conditions, bit bounce,
stick-slip, vibrations, whirl [0007], drilling events, drilling efficiency, vibration, downhole
drilling state [0027]), but is silent regarding the above allowed limitations.

As per claims 2-9, 11-12, 14-15 and 19-20, claims are also allowed because base claims 1 and 13 are allowed.

As per claims 21-23, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, Zhang (US 20170212263 A1), hereinafter ‘Zhang’ and Keegan (US 20160011295 A1), hereinafter ‘Keegan’, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“converting the time curve into a distance versus tool angle curve” in combination with other claims.

Zhang discloses determining shape of borehole using a technique of picking a time arrival from a time curve derived from the acquired pulse-echo (shape of borehole [0006, 0043], arrival time, curve fitting, curve smoothing [0010, 0026, Fig. 8, 0083, 0085, 0088-0089, Fig, 10, 0105, claims 6-7], generate the curve [0074-0075]).

Keegan disclose a technique of aligning and averaging a phase of arrival time for determining a location of a receiver with a signal (time of arrival, align phase [0004, 0029, 0070, 0123-0124, claim 1], average phase [0112, Fig. 9B, 0118], for determining a location of a receiver with a multi-carrier signal [0004], curve [0115- 0118, Fig. 10A-D]).

However, both Zhang and Keegan are silent regarding the above allowed limitation.

As per claims 24-26, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, either singularly or in combination, fail to anticipate or render obvious the limitation
	“identifying the tool center trajectory comprises:
	calculating an initial downhole tool location;
	calculating for a least-square error of the synchronous pulse-echo acquisition data;
	minimizing the least-square error:
	and determining an acquisition shift value of the center trajectory for the downhole tool” in combination with other limitations as explained above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273 -8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865